 


117 HRES 5 EH: 
U.S. House of Representatives
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 5 
In the House of Representatives, U. S., 
 
January 3, 2021 
 
RESOLUTION 
 
 
 
That the Clerk be instructed to inform the President of the United States that the House of Representatives has elected Nancy Pelosi, a Representative from the State of California as Speaker, and Cheryl L. Johnson, a citizen of the State of Louisiana as Clerk, of the House of Representatives of the One Hundred Seventeenth Congress.  Cheryl L. Johnson,Clerk. 